Citation Nr: 1514217	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  At the hearing, the Veteran withdrew any and all pending claims with respect to a psychiatric disorder other than PTSD.  


FINDINGS OF FACT

1.  In an August 2005 rating decision, the application to reopen a claim of service connection for PTSD was denied. 

2.  The evidence received since the August 2005 rating decision regarding reopening a claim of service connection PTSD is new and raises a reasonable possibility of substantiating the claim. 

3.  There is competent evidence of a diagnosis of PTSD based on corroborated in-service stressors. 


CONCLUSIONS OF LAW

1.  The August 2005 RO decision, which denied the Veteran's application to reopen a claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

An August 2005 rating decision reflects the application to reopen a claim of service connection for PTSD was denied based on a finding of no current diagnosis of PTSD and insufficient evidence to establish an in-service stressor.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the August 2005 rating decision includes the Veteran's hearing testimony, as well as private treatment records in 2006 and 2008 reflecting a diagnosis of PTSD.  For the purpose of reopening claims, the credibility of the evidence is presumed. 

The Board finds the evidence received since the August 2005 rating decision regarding reopening a claim of service connection PTSD is new and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

II.  Service Connection on the Merits

The Veteran seeks service connection for PTSD.  He asserts that PTSD is related to stressful experiences during service in Vietnam.  

To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor. 38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and his claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  However, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

Consistent with the Veteran's testimony at the hearing with respect to stressful experiences during service in Vietnam, to include having been ambushed and of having seen the death of civilians and a fellow service member, are service personnel records reflecting his military occupational specialty (MOS) was heavy vehicle driver during service in Vietnam.  In addition, his DD Form 214 shows his awards and decorations include a Vietnam Campaign Medal.  

Lending further credibility to the Veteran's statements are VA inpatient treatment records reflecting a diagnosis of PTSD.  In addition, a November 2006 private treatment record reflects a diagnosis of PTSD noting that he finished his last 7 months of service in Vietnam as a gunner on a jeep escorting trucks in and out of ambush areas.  Recurrent thoughts of the traumatic death he witnessed during service in Vietnam, intense distress upon exposure to cues such as some holiday times, gory movies, being around persons of Asian ethnicity, physiological reactivity, persistent attempts to avoid stimuli, hypervigilance, and an exaggerated startle response.  A February 2008 record notes nightmares, flashbacks, difficulty sleeping, irritable mood, anxiety, and depression.  Thus, the Board concludes that the Veteran's reported stressors are not inconsistent with the places, types, and circumstances of his service.

The Veteran is competent to report his in-service experiences and the contemporaneous service records lend credibility to his reported stressors, to include having been ambushed and having seen the death of civilians and a fellow service member.  The November 2006 private PTSD treatment record notes that the Veteran was a reliable historian.  Moreover, and although not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the May 2009 SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The SSA determination reflects disability due, in part, to PTSD, with symptoms noted to include nightmares.  Thus, the Board finds that at least some of the reported stressful events during service are likely to have occurred.  

There is some question as to whether the Veteran has PTSD.  Even so, older VA records from 1994 do reference PTSD.  Additionally, although a March 2011 VA examination report reflects only some features of PTSD rather than an ultimate diagnosis, the more recent VA treatment records through 2013 repeatedly indicate that the Veteran has PTSD.  Furthermore, the private treatment records contain a clear diagnosis of PTSD.

In this case, the evidence is in at least equipoise, and thus, having resolved reasonable doubt in the Veteran's favor, the evidence is in favor of the claim.  See 

38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

The Veteran's claim of service connection for PTSD is reopened; service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


